Exhibit 10.18

Greer State Bank

Supplemental Life Insurance Agreement

GREER STATE BANK

SUPPLEMENTAL LIFE INSURANCE AGREEMENT

NOTHING IN THIS AGREEMENT SHALL CREATE OR BE DEEMED TO CREATE AN

EMPLOYMENT AGREEMENT EITHER EXPRESS OR IMPLIED.

THIS SPLIT DOLLAR AGREEMENT (the “Agreement”) is adopted this 27th day of
February, 2007, by and between Greer State Bank, a state-chartered commercial
located in Greer, South Carolina (the “Company”), and Victor K. Grout (the
“Executive”).

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Company on the life of the Executive with the designated beneficiary of the
Executive. The Company will pay the life insurance premiums from its general
assets.

Article 1

Definitions

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.5 “Company’s Interest” means the benefit set forth in Section 2.1.

 

1.6 “Executive’s Interest” means the benefit set forth in Section 2.2 payable
only upon the Executive’s death.

 

1.7 “Insured” means the Executive.

 

1.8 “Insurer” means the insurance company issuing the Policy on the life of the
Executive.

 

1.9 “Net Death Proceeds” means the total death proceeds of the Policy less any
outstanding indebtedness to the Insurer minus the greater of (i) the cash
surrender value or (ii) the aggregate premiums paid by the Company.

 

1.10 “Plan Administrator” means the plan administrator described in Article 10.



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

1.11 “Policy” or “Policies” means the individual insurance policy or policies
owned by the Company solely for purposes of insuring the Executive’s life under
this Agreement.

 

1.12 “Termination of Employment” means the termination of Executive’s employment
for any reason, voluntarily or involuntarily, other than a leave of absence
approved by the Company.

Article 2

Policy Ownership/Interests

 

2.1 Company’s Interest. The Company’s Interest in the Policy is an amount equal
to the total death proceeds and cash surrender value of the Policy less the
Executive’s Interest (if any) described in Section 2.2. The Company shall be the
beneficiary of the Company’s Interest. The Company shall own the Policy and
shall have the right to exercise all incidents of ownership except that the
Company shall not sell, surrender or transfer ownership of a Policy so long as
there is an Executive’s Interest in the Policy as described in Section 2.2.
However, the Company may replace the Policy with a policy that provides
comparable death benefits to cover the benefit provided under this Agreement.
This provision shall not impair the right of the Company, subject to Article 8,
to terminate this Agreement.

 

2.2 Executive’s Interest. The Executive’s Interest in the Policy is an amount
equal to the lesser of a) the Net Death Proceeds at the time of the Executive’s
death, or b) Thirty Five Thousand Dollars ($35,000). Upon Termination of
Employment the Executive shall forfeit all rights under the Policy and this
agreement.

Article 3

Premiums and Imputed Income

 

3.1 Premium Payment. The Company shall pay all premiums due on all Policies.

 

3.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive’s age multiplied by the aggregate death benefit payable to the
Beneficiary. The “life insurance premium factor” is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.

 

3.3 Imputed Income. The Company shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
W-2, or if applicable, Form 1099.

Article 4

Beneficiaries

 

4.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary to receive the Executive’s Interest under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the Beneficiary designated under any other
Agreement of the Company in which the Executive participates.



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

4.2 Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Company or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Company’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Company of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Company shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Company
prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Company or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
designation of Beneficiary, or if all designated Beneficiaries predecease the
Executive, then the Executive’s surviving spouse shall be the designated
Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made payable to the Executive’s estate.

 

4.5 Facility of Payment. If the Company determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent person or
incapable person. The Company may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Executive and
the Executive’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such payment amount.

Article 5

Assignment

The Executive shall not assign all or part of the Executive’s Interest in the
Agreement and any attempted Assignment shall be null and void, ab initio.

Article 6

Insurer

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Company’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

Article 7

Claims And Review Procedure

 

7.1 Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2 Timing of Company Response. The Company shall respond to such claimant
within ninety (90) days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days by
notifying the claimant in writing, prior to the end of the initial ninety
(90) day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Company
expects to render its decision.

 

  7.1.3 Notice of Decision. If the Company denies part or the entire claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

  (a) The specific reasons for the denial;

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Company denies part or the entire claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Company’s notice of denial, must file
with the Company a written request for review.



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  7.2.4 Timing of Company’s Response. The Company shall respond in writing to
such claimant within sixty (60) days after receiving the request for review. If
the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional sixty (60) days by notifying the claimant in writing, prior to the
end of the initial sixty (60) day period that an additional period is required.
The notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.

 

  7.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments And Termination

 

8.1 Amendment or Termination of Agreement. The Company may amend or terminate
this Agreement at any time prior to the Executive’s death. Such amendment or
termination shall be by written notice to the Executive. In the event that the
Company decides to maintain the Policy after the termination of the Agreement,
the Company shall be the direct beneficiary of the entire death proceeds of the
Policy. In the event of termination the Executive and the Executive’s
Beneficiary shall have no right or interest of any kind in the Policy.

 

8.2

Option to Purchase Upon Termination. If the Company exercises the right to
terminate the Agreement, the Company shall not sell, surrender or transfer
ownership of a Policy without first giving the Executive or the Executive’s
transferee the option to purchase the



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

 

Policy for a period of sixty (60) days from written notice of such intention.
The purchase price shall be equal to an amount greater of (a) the premiums paid
or (b) the cash surrender value of the Policy.

Article 9

General Limitations

 

9.1 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Executive’s rights in the Agreement shall terminate if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act
(“FDIA”).

 

9.2 Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two (2) years after the date of this Agreement, or if the
insurance company denies coverage (i) for material misstatements of fact made by
the Executive on any application for life insurance purchased by the Company, or
(ii) for any other reason; provided, however that the Company shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.

Article 10

Administration

 

10.1 Company Duties. This Agreement shall be administered by the Company which
shall consist of the Board, or such committee or persons as the Board may
designate. The Company shall also have the discretion and authority to (i) make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with this Agreement.

 

10.2 Agents. In the administration of this Agreement, the Company may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

10.3 Binding Effect of Decisions. The decision or action of the Company with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Agreement.

 

10.4 Indemnity of Company. The Company shall indemnify and hold harmless the
Board of Directors and officers of the Company against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Company or any of its Board of Directors or its officers.



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

Article 11

Miscellaneous

 

11.1 Binding Effect. This Agreement shall bind the Executive and the Company,
and their heirs, beneficiaries, survivors, successors, personal representatives,
and transferees.

 

11.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

11.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of South Carolina, except to
the extent preempted by the laws of the United States of America.

 

11.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

11.5 Notice. Any notice or filing required or permitted to be given to the
Company under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail with return receipt
requested, to the address below:

 

  1111 West Poinsett Street     Greer, SC 29652  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail with return receipt requested, to the last known
address of the Executive.

 

11.6 Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form constitute the entire agreement between the Company and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.



--------------------------------------------------------------------------------

Greer State Bank

Supplemental Life Insurance Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

EXECUTIVE:     Greer State Bank /s/ Victor K. Grout     By   /s/ Kenneth M.
Harper Victor K. Grout     Title   President